Citation Nr: 0808227	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
insipidus, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for thyroid disease, as 
being secondary to a service-connected disability.

3.  Entitlement to service connection for sciatic pain, as 
being secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1968.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office & Insurance Center (RO). 

These claims were remanded in March 2006 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Diabetes insipidus is not manifested by one or more 
episodes of dehydration in the past year requiring parenteral 
hydration.

2.  There is a lack of competent evidence that current 
thyroid disease, if present, is caused or permanently made 
worse by service-connected diabetes insipidus or hematomas.  

3.  There is a lack of competent evidence that sciatic pain 
is caused or permanently made worse by service-connected 
diabetes insipidus or hematomas.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes insipidus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7909 (2007).

2.  Thyroid disease is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).

3.  Sciatic pain is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

As to the claims for service connection for thyroid disease 
and sciatic pain, as being secondary to service-connected 
disability, in an April 2006 letter, which was after initial 
consideration of the claims, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter also informed him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  

This letter did not provide the veteran with the evidence 
necessary to substantiate a claim for secondary service 
connection; however, the Board finds that the veteran has not 
been prejudiced by this.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is clear from the veteran's statements that 
he is aware that in order to substantiate a claim for 
secondary service connection, he must show that he incurred a 
separate disability from a service-connected disability.  The 
veteran has asserted that he developed thyroid disease and 
sciatic pain from a service-connected disability.  For 
example, the veteran received injections in his back for 
diabetes insipidus.  He developed hematomas in that area, 
which had to be removed.  (The veteran is service connected 
for hematomas on his right buttock, left buttock, and left 
thigh.)  He claims that he developed thyroid disease from 
these injections that were done for his diabetes insipidus.  
He also claims that he developed scar tissue from the removal 
of the hematomas, which impacted his sciatic nerves and 
caused sciatica.  These very specific allegations show that 
he has actual knowledge of the evidence needed to 
substantiate a claim for secondary service connection.  This 
is why the Board finds that the veteran has not been 
prejudiced by VA's failure to inform him of the evidence 
necessary to substantiate a secondary service connection 
claim.

As to the timing of this letter (since it was sent after 
initial consideration of the claims), the veteran has not 
been prejudiced because the RO readjudicated his claims when 
it issued a supplemental statement of the case in October 
2007.  

As to the claim for increase regarding the service-connected 
diabetes insipidus, section § 5103(a) requires that the 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

In this case, the veteran was sent a notification letter in 
April 2006, which informed him he could submit evidence 
showing that his service-connected diabetes insipidus had 
increased in severity.  He was told that such evidence may be 
from a doctor, but could also be from individuals who are 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse.  VA noted that the veteran could submit a 
statement describing his symptoms, their frequency and 
severity, and another additional disablement caused by his 
disability.  This was sent after consideration of the claim 
on appeal.  The veteran was not told to submit evidence about 
the effect that worsening has on his employment and daily 
life and was not told that should an increase in disability 
be found a disability rating will be determined by applying 
relevant diagnostic codes.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
slip op. at 12 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication of this 
claim.  Regarding both notice to submit evidence about the 
effect that worsening has on his employment and daily life 
and that should an increase in disability be found a 
disability rating will be determined by applying relevant 
diagnostic codes, the Board finds that a reasonable person 
could be expected to understand from the notice what was 
needed and/or that the benefit could not have been awarded 
based on the facts in this case.  The veteran is clearly 
aware that in order to establish a higher evaluation, he 
needs to show that his disability is worse, as he made that 
allegation when seeking an increased rating.  Additionally, 
based upon the facts in this case, an increased evaluation 
could not be awarded.  At the May 2001 VA examination, the 
veteran denied excessive thirst and frequency of urination as 
long as he kept taking his nasal spray.  He, nor a medical 
professional, has reported dehydration, which is a required 
symptom for the next higher evaluation.  In fact, in the May 
2001 VA examination report, the examiner noted there was no 
evidence of dehydration.  This finding was also made at the 
November 2006 VA examination.  Thus, accepting the veteran's 
description of his symptoms alone (without consideration of 
the clinical findings by medical professionals) would not 
establish a basis to award him an increased rating.  
Therefore, the veteran cannot be prejudiced by the RO's 
failure to inform him of the specific evidence needed to 
establish a higher evaluation.  

Right before the veteran filed his current claim for increase 
(in March 2001), he had filed a claim for increase in October 
1999.  In the August 2000 rating decision, the RO informed 
the veteran that it could not grant him a higher evaluation 
because there was no evidence of "polyuria with near-
continuous thirst, and one or more episodes of dehydration in 
the past year [] requiring parenteral hydration."  This is 
further evidence that the veteran had knowledge of the 
evidence necessary to establish a higher evaluation for his 
service-connected disability.  

The RO provided this criteria again in the March 2002 rating 
decision on appeal and in the February 2004 statement of the 
case.  After the April 2006 notice, it readjudicated his 
claim in an October 2007 supplemental statement of the case.  
All of the above shows that any error did not affect the 
essential fairness of the adjudication of this claim. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claims for service 
connection and the claim for increase.  VA clinical records 
dated from 2001 to 2007 are in the claims file.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern, but staged ratings may be applied for 
different periods of time during the appeal period.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's service-connected disability is evaluated under 
Diagnostic Code 7909, which addresses diabetes insipidus.  
Under this Diagnostic Code, a 20 percent rating is warranted 
for polyuria with near-continuous thirst.  38 C.F.R. § 4.119, 
Diagnostic Code 7909.  A 40 percent rating is warranted for 
polyuria with near-continuous thirst and one or more episodes 
of dehydration in the past year, not requiring parenteral 
hydration.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for diabetes insipidus.  The veteran 
was examined in May 2001.  At that time, he specifically 
denied having near-continuous thirst with polyuria, as long 
as he took his medication.  He reiterated this again when 
examined in November 2006.  Whether the veteran's medication 
stops these symptoms, the currently-assigned 20 percent 
evaluation contemplates polyuria and near-continuous thirst.  
More importantly, there is no evidence that the veteran has 
had any episode of dehydration throughout the appeal period 
to warrant a 40 percent evaluation.  The veteran himself has 
not reported having an episode of dehydration.  A VA examiner 
noted in the May 2001 examination report that there was no 
evidence of dehydration.  In the November 2006 VA examination 
report, the examiner stated that the veteran was "normally 
hydrated."  He concluded the veteran was "physically and 
laborator[il]y stable with respect to hydration and serum 
sodium determinations."  Thus, there is no basis to award 
the next higher evaluation.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7909.  The benefit-of-the-doubt rule is not 
for application.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Hart, supra.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected diabetes insipidus and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  The Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted.

III.  Service Connection

The veteran claims that he developed thyroid disease and 
sciatic pain as a result of the service-connected diabetes 
insipidus or hematomas.  The veteran has been service 
connected for diabetes insipidus since being discharged from 
service in 1968.  He was awarded service connection for 
hematomas on his right and left buttocks and left thigh in a 
February 2004 rating decision.

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2007).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for thyroid disease and 
sciatic pain as being secondary to service-connected diabetes 
insipidus.  The reasons follow.

As to the claim for service connection for a thyroid 
disorder, a VA examiner noted in a November 2006 VA 
examination report that the veteran's thyroid hormone status 
had "been normal for several years."  He added, "I did not 
find any objective evidence of hypothyroidism in his 
records."  Nevertheless, in a May 2007 addendum to the 
November 2006 examination report, he concluded that the 
veteran's hypothyroidism was not as likely as not caused by 
or worsened by the veteran's service or the diabetes 
insipidus, to include the hematomas that were removed.  There 
is no competent evidence to refute this determination.  While 
the veteran has alleged that he developed a thyroid disease 
from the service-connected diabetes insipidus, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As to the claim for service connection for sciatic pain, in a 
December 2003 VA examination report, the examiner stated that 
the pain in the lumbar area was not due to the excision of 
the hematomas.  He noted that the scars were not resulting in 
"significant neurological disability."  The veteran was 
provided with another examination in November 2006.  There, 
the examiner stated that the radiating pain from the hip to 
the lower extremities was unlikely due to the scar tissue 
since the tissue formation was far away from the sciatic 
nerve.  In a May 2007 addendum, the same VA examiner 
clarified his November 2006 assessment.  He stated that the 
veteran had no back or spinal disorder, to include no 
sciatica, until 1996, when he was in a motor vehicle accident 
and subsequently a railroad accident.  He noted that the 
hematomas were removed in the 1970s, and there were no 
complaints of back pain or sciatica.  The examiner stated the 
scars were superficial and far away from the spine or sciatic 
nerve.  He concluded that based on these factors, as well as 
the November 2006 physical examination, that there was no 
relationship between degenerative disc disease and 
degenerative arthritis (which he noted means a spinal 
disorder including sciatica) and the service-connected 
disability of diabetes insipidus and hematoma removal.  There 
is no competent evidence to refute this determination.  As 
stated above, the veteran is not competent to attribute his 
sciatic pain to a service-connected disability.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the award 
of service connection for thyroid disorder and sciatic pain 
as being due to a service-connected disability.  The benefit-
of-the-doubt rule is not for application.  Gilbert, 1 Vet. 
App. at 55.  


ORDER

An evaluation in excess of 20 percent for diabetes insipidus 
is denied.

Service connection for thyroid disease, as being secondary to 
diabetes insipidus, is denied.

Service connection for sciatic pain, as being secondary to 
diabetes insipidus, is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


